Title: Alexander Quarrier to Thomas Jefferson, 24 May 1812
From: Quarrier, Alexander
To: Jefferson, Thomas


          
            Dr Sir Apollo Vale Kenawha May 24. 1812.
            A length of time has elapsed since I had the honor of seeing you, yet the impression of your polite and friendly manner is still engraveded engraved so warmly on my memory that I hesitate not in applying to you in my present case of emergency.—
            A twelvemonth ago I received a letter from Philadelphia stating that there was considerable property left me by a relative in Scotland;—it seems that there is some contention about this estate and it is deemed requisite by the Judges of the Court, that I should procure certificates from gentlemen of respectability who knew me in Philadelphia—You I belive Sir recollect me in the year 1775—You were then in Congress and I was a Alex Quarrier Coach-maker.—Will you then my dear Sir have the goodness to write to Mr William Burns in Richmond who is my agent in this business and certify that you knew me in Philadelphia and Virginia, and you will be so obliging as to transmit me a copy of the letter. It will be a favor that I shall acknowledge with gratitude.
            I have the hor to be your Obt StAlex Quarrier
          
          
            NB. I have commenced the makeing of Salt and if possible—to make it with coal. Your opinion on this subject—(as you have made so many valuable and ingenious discoveries) would enable me to do it with more facility—at all events it will be a source of infinite pleasure & gratification to see your remarks—
          
        